Citation Nr: 1110325	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  02-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from January 1988 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating action of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which denied entitlement to a disability rating in excess of 10 percent for low back pain.  During the course of this appeal, and specifically by an October 2001 rating decision, the RO granted an increased rating of 20 percent, effective from October 5, 2000, the date of the Veteran's increased rating claim.  The Veteran continues to seek a higher disability rating.

This appeal has been before the Board three times previously, most recently in July 2009, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is associated with the claims file.

The Board observes that in November 2010, after certification of this appeal, the appellant submitted additional evidence, consisting of a personal statement and private treatment records, which was not accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 19.9, 20.1304(c).  However, as this evidence is essentially duplicative of evidence already contained in the claims file, the Board finds no prejudice in proceeding to adjudicate the case without RO consideration of such evidence.  Id.


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected low back disability has been manifested by pain, muscle spasm, limitation of motion and an antalgic gait characteristic of severe strain; it is not productive of ankylosis, intervertebral disc syndrome, or any neurologic impairment.


CONCLUSION OF LAW

The criteria for a 40 percent rating of the Veteran's service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5289, 5292, 5293 5295 (2002 and 2003), 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.

The foregoing notice requirements were satisfied by a November 2003 letter.  Although the letter was issued subsequent to the initial unfavorable decision on appeal, the claim was readjudicated in supplemental statements of the case issued in April, May and December 2007, and August 2010, each of which provided the Veteran more time to submit evidence.  In addition, the Veteran was informed of the law and regulations governing the assignment of disability ratings and effective dates in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to assist provisions of the VCAA also have been met in this case.  The Veteran has been accorded multiple pertinent VA examinations.  Further, all relevant evidence adequately identified by the Veteran, including the private treatment records which were the subject of the Board's prior remand, has been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Analysis

Historically, the Veteran filed a claim of entitlement to service connection for a back injury in June 1998.  In January 1999, the RO granted service connection for low back pain and assigned a 10 percent evaluation for this disability, effective from June 1998.  In October 2000, the Veteran filed a claim for an increased rating of his low back disability.  The RO denied the Veteran's claim in an April 2001 rating decision, and the current appeal ensued.  During the pendency of this appeal, and specifically by an October 2001 rating decision, the RO granted an increased evaluation of 20 percent, effective from October 2000, the date of receipt of the Veteran's increased rating claim.  The Veteran's low back disability remains evaluated as 20 percent disabling.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all increased rating claims, consideration is given to staged ratings to reflect various levels of impairment as may be revealed by the record throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

In evaluating claims for increased ratings, VA must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

Disability of the joints is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected low back disability was initially evaluated under Diagnostic Code 5295 (pertaining to lumbosacral strain).  During the pendency of this appeal, effective September 23, 2002, VA revised the criteria for evaluating intervertebral disc syndrome.  VA again revised the criteria for evaluating diseases and injuries of the spine more generally, effective September 26, 2003.  This revision also changed the diagnostic codes for spine disorders to 5235 through 5243.  

When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  However, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.   See VAOPGCPREC 3-00.  

The RO addressed the Veteran's claim for an increased disability rating under both the old and new criteria in the rating schedule.  Thus, there is no prejudice to the Veteran by the Board doing so.  

Prior to September 23, 2002, criteria for rating intervertebral disc syndrome provided that mild intervertebral disc syndrome was rated as 10 percent disabling, moderate intervertebral disc syndrome with recurring attacks was rated as 20 percent disabling, severe intervertebral disc syndrome with recurring attacks and intermittent relief was rated as 40 percent disabling, and pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc and little intermittent relief was rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).
Currently, intervertebral disc syndrome, either pre-operative or post-operative, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic Code 5243 (2006).  

When rating intervertebral disc syndrome based upon incapacitating episodes, a 10 percent disability rating is assigned when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The revised schedule does not provide for an evaluation higher than 60 percent. 

For purposes of evaluations under Diagnostic Code 5293/5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using the rating criteria of the most appropriate orthopedic diagnostic code or codes; neurologic disabilities are evaluated separately using the rating criteria for the most appropriate neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).  In the latter regard, impairment of the sciatic nerve is addressed under Diagnostic Code 8520.  Under this code, also in effect throughout the appeal period, complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost is assigned an 80 percent rating.  Incomplete paralysis that is mild is assigned a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, moderately severe incomplete paralysis is assigned a 40 percent rating, and severe, incomplete paralysis of the sciatic nerve, with marked muscle atrophy is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

Prior to September 26, 2003, the rating criteria for lumbosacral strain assigned a noncompensable evaluation for slight subjective symptoms only; a 10 percent evaluation for characteristic pain on motion; a 20 percent evaluation for muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position; and a 40 percent evaluation for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Criteria in effect prior to September 2003 also provided for a 10 percent evaluation for slight limitation of motion of the lumbar spine, a 20 percent evaluation for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation when limitation of motion was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  In this regard, the Board notes the terms "slight," "moderate," and "severe" under Diagnostic Code 5292 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexions are zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board will consider the claim for a higher initial rating based on all rating criteria applicable during this appeal.  However, as noted above, the revised provisions may not be applied to any time period before the effective date of the change.  
The medical evidence of record consists of private treatment records, VA treatment records, and VA examination reports dated October 2000, May 2003, May 2006, and January 2007.  The evidence of record also consists of the Veteran's statements and testimony at his January 2009 Video Conference hearing.  The Board notes that other than a September 2003 private treatment report, the private medical evidence of record is essentially silent for any numerical range of motion findings with respect to the Veteran's back.

As an initial matter, the Board notes that a review of the pertinent history 
reflects in-service complaints of lower back pain, with the Veteran denying any trauma or injury to his back.  These records also reflect specific findings of no radiculopathy.  The diagnosis at that time was mechanical low back pain.  A December 2003 private treatment report, which chronicles the progression of the Veteran's low back symptoms, reflects that for several years immediately following service the Veteran's back symptoms actually improved and he was without significant limitation.  However, in April 2000, he injured his back during the course of his work as a postal carrier, at which time he began to experience radiating right lower extremity pain.  Subsequent records reflect findings of degenerative disc disease and right sciatica and radiculopathy.  However, in November 2007, a VA examiner opined that the Veteran's degenerative disc disease and associated radicular symptoms were more likely related to his work injury and a subsequent October 2002 motor vehicle accident.  In support of this determination, the examiner noted that the low back pain that the Veteran developed during service did not involve any neurologic deficit.  In view of the history of the Veteran's low back disability, which reflects no neurologic complaints until an April 2000 work injury, and a VA examiner's opinion specifically rejecting a link between the Veteran's service-connected low back pain and his degenerative disc disease and associated radiculopathy, the Board finds that evaluation of the Veteran's low back disability under Diagnostic Codes 5293 and 5243 (pertaining to intervertebral disc syndrome) and 8520 (pertaining to sciatic nerve impairment) is not appropriate.  As such, any findings with respect to degenerative disc disease or associated neurologic impairment will not be addressed in the following analysis.

At an October 2000 VA spine examination, the Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance.  He reported the use of several different prescription pain medications.  He reported flare ups when standing on his feet for a long period of time or bending.  He denied surgery or the use of crutches, brace or cane.  He reported working in a post office, and that he was switched from his route as a letter carrier to a desk job because his former duties had made his back worse.  On physical examination, there were no postural abnormalities and musculature of the back was found to be satisfactory.  The Veteran demonstrated forward flexion to 80 degrees, extension to 35 degrees, right lateral flexion to 50 degrees, and left lateral flexion to 34 degrees.  It was noted that motion stopped where pain began.  Additionally, there was objective evidence of painful motion, spasm, weakness, and tenderness.

Although not specifically related to the Veteran's claim, it is observed that a November 2001 VA mental health treatment note indicates that the Veteran ambulated with some difficulty, walking slowly with a limp.  Additionally, he had trouble sitting in a chair for more than a few minutes, and that he moved around and stood periodically for pain relief.

During a May 2003 VA examination, the Veteran reported essentially the same symptoms as at the October 2000 examination.  He again denied surgery or the use of any assistive devices, and reported that he continued to work at the post office with limited duties.  On physical examination, there was noted to be marked objective evidence of painful motion, spasm, weakness and tenderness.  A very definite limp was also noted.  Additionally, it appears that some postural abnormality was noted upon forward flexion to 12 degrees.  The Veteran demonstrated forward flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 32 degrees, and left lateral flexion to 33 degrees.  

A September 2003 private treatment report reflects that the Veteran complained of severe lower back pain, which was exacerbated by light lifting, bending, twisting, and sitting for more than 45 minutes.  The Veteran demonstrated forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  Marked point tenderness and myospasms were noted.  The prognosis provided by the evaluating physician indicates that the Veteran's lumbosacral spine was intolerant of any activity/work that was more than very restricted or sedentary.

The report of a May 2006 VA examination reflects that during physical examination, the Veteran could get on and off of the examining table with minimal difficulty.  It was noted that he exhibited a constant shaking of his entire body which the Veteran felt was due to muscle spasms; however, the examiner did not identify any palpable paraspinal muscle spasm on examination.  A mildly antalgic gait was noted.  While the report indicates that the Veteran reported forward flexion to 45 degrees, extension to 20 degrees, and right and left lateral bending to 20 degrees, it does not appear that the examiner performed any independent range of motion testing at that time.

Most recently, the Veteran underwent a VA spine examination in November 2007.  At that time, the Veteran reported that he was still employed by the United States Postal Service and was performing his job there with minimal restriction by his back pain.  No flare ups of pain were reported.  The Veteran reported that he could walk for half a mile, could sit for one and a half to two hours, and could stand in one place for two hours before he had to move in order to relieve his back pain.  The Veteran reported minimal effects on his activities of daily living.  On physical examination, the Veteran was again noted to have a generalized shaking of his body.  The Veteran demonstrated forward flexion to 45 degrees, with pain noted at about 30 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  There was no increased limitation of motion due to weakness, fatigability or incoordination following repetitive use.

Subsequent records reflect continued treatment for low back pain, with a May 2009 private treatment report showing that the Veteran was advised to wear a back brace when doing heaving lifting.

Based on the foregoing evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of the Veteran's service-connected low back disability more nearly approximate the criteria for a 40 percent rating throughout the appeal under the old criteria for evaluating the spine, and specifically Diagnostic Code 5295.  Here, records developed throughout the appeal reflect consistent complaints, and objective findings, of low back pain and spasms.  These records also show repeated findings of an altered, antalgic gait, and at least one finding of postural abnormality, as a result of back pain.  A September 2003 private treatment report indicates that the Veteran's low back condition was severe enough to inhibit all but very restricted or sedentary work.  Thus, the Board finds that, even when considering evidence reflecting only slight limitation of motion at earlier stages of the appeal, the Veteran's overall disability picture is nevertheless more characteristic of severe strain warranting a 40 percent evaluation under Diagnostic Code 5295.  However, as the record does not reflect ankylosis, favorable or unfavorable, the Board finds that the Veteran's low back disability does not warrant a rating higher than 40 percent under Diagnostic Code 5289 or the new criteria on this basis, at any time during the appeal.  

The Board has also considered assignment of an extraschedular evaluation for the increased rating claims on appeal.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).  In the instant case, the Board acknowledges the evidence reflecting that the Veteran's back disability interferes with his job in the postal service, and that he was taken off of his mail route as a result of his back condition.  However, the Board notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  With this in mind, the evidence simply does not reflect that the Veteran's disability picture is so exceptional or unusual as to render impractical the application of the regular schedular criteria.  The 40 percent rating herein assigned for the Veteran's 
service-connected low back disability contemplates his complaints.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.

Additionally, the Board is cognizant that the United States Court of Appeals for Veterans Claims has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted


ORDER

Entitlement to a 40 percent rating, and no higher, for service-connected low back disability is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


